Exhibit 2121 Sage Road, Suite 200 Houston, Texas 77056 Phone713.625.7800 Fax713.625.7890 NEWS RELEASE FOR IMMEDIATE RELEASE October 23, 2009 EXOBOX ANNOUNCES COMPLETION OF THE ACQUISITION OF OIL & GAS ASSETS WITH $22.5 MILLION OF PROVEN RESERVES HOUSTON, TEXAS (OCTOBER 23, 2009) – Today Exobox Technologies Corp. (the “Company”) announced that it has consummated the acquisition of 16 income producing oil and gas wells located in Ohio that produce from the Clinton and Marcellus Shale formations from a private oil and gas company (the “Assets”). These oil and gas wells have a represented PV10 reserve value of approximately $22.5 million (based on current NYMEX pricing). It is intended that the cash flow and the net worth the Company will receive from the oil and gas Assets, will assist to further develop the Company’s software products and technologies. Furthermore, it is intended that owning these Assets will assist the Company in developing sales channels in the energy industry for its software technologies. In conjunction with the purchase of the Assets, the Company has formed EXBX Energy, Inc., a Texas corporation. This company will be a wholly-owned subsidiary of Exobox Technologies Corp. and will be used to manage and operate the Assets, as well as evaluate future acquisitions. The Assets were purchased for $13.25 million, which includes (1) the assumption of existing debt of approximately $3 million, (2) a 5-year, 7.5% convertible note in the amount of $1.5 million and convertible into common stock at $.21 per share, (3) 1,163,000 shares of newly designated Series E Convertible Preferred Stock with a stated value of $11,630,000, which is convertible into common stock at $0.477 per share and pays cumulative annual dividends of 7.5%, and (4) 3,000,000 shares of restricted common stock. On a fully-converted basis, the shares issuable upon conversion of the convertible note and the convertible preferred stock, along with the restricted common stock, would represent 34,500,000 shares of common stock, or approximately 9.9% of the total common shares outstanding, after giving effect to (i) the shares issuable pursuant to the Purchase and Sale Agreement on a fully-converted basis, and (ii) the 150 million shares being returned to the company by certain shareholders as previously announced on October 16, 2009. As part of the consummation of the assets, Messrs. Scott Copeland, Richard Evans and Kevin Regan have resigned from the board of directors of the Company. Mr.
